IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DAVID LIBRACE,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-1000

WILLIAM CHESTER COLE,
DECEASED, AND PATRICIA
COLE, AND JOHN C. COLE,

      Appellees.

_____________________________/

Opinion filed April 13, 2015.

An appeal from an order of the Circuit Court for Santa Rosa County.
John F. Simon, Jr., Judge.

David Librace, pro se, Appellant.

No appearance for Appellees.




PER CURIAM.

      DISMISSED.

ROWE, MARSTILLER, and MAKAR, JJ., CONCUR.